UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4441



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JERRIS LEON MARKHAM,

                                              Defendant - Appellant.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (1:05-cr-00204-JAB)


Submitted:   September 25, 2006           Decided:   October 26, 2006


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
Jr., First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, Michael A. DeFranco, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jerris     Leon    Markham      pled    guilty     to    one   count    of

possession of a firearm by a felon, in violation of 18 U.S.C.

§§ 922(g)(1), 924 (2000).          Markham was sentenced to thirty-two

months’ imprisonment.         Finding no error, we affirm.

            Markham contends that his predicate state conviction did

not satisfy § 922(g)(1) as a matter of law.              He reasons that, under

North Carolina law, his maximum sentence was twelve months because

no aggravating factors were admitted to or found by a jury beyond

a reasonable doubt.      See North Carolina v. Allen, 615 S.E.2d 256,

265 (N.C. 2005) (holding, after Blakely v. Washington, 542 U.S. 296

(2004),    statutory    maximum    is       the    maximum    that    a    particular

defendant can face in light of his criminal history and the facts

found by a jury or admitted by defendant).                       However, Markham

concedes that his argument is foreclosed by United States v. Harp,

406 F.3d 242, 246-47 (4th Cir.), cert. denied, 126 S. Ct. 297

(2005), which holds that United States v. Jones, 195 F.3d 205 (4th

Cir. 1999), is still viable after Blakely and United States v.

Booker, 543 U.S. 220 (2005), and reaffirms that a prior North

Carolina conviction satisfies § 922(g)(1) if any defendant charged

with that crime could receive a sentence in excess of one year.

Thus, because it is undisputed that a sentence of over twelve

months    could   be   imposed    on    a    defendant       convicted     of   felony

possession of a stolen automobile in North Carolina, Markham’s


                                       - 2 -
prior conviction was properly considered a predicate felony under

§ 922(g)(1).

           Accordingly, we affirm Markham’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -